Case 5:17-cv-12942-JEL-MKM ECF No. 144 filed 09/10/19   PageID.3265   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  Marble, et al. v. Snyder, et al.
  Case No. 17-12942

  and

  Brown v. Snyder, et al.
  Case No.18-10726
  ________________________________/

             ORDER REGARDING BRIEFING SCHEDULE

        At the status conference held on August 7, 2019, the Court set

 deadlines for the plaintiffs in Marble v. Snyder, 17-cv-12942, and Brown

 v. Snyder, 18-cv-10726 to file an amended short-form complaint and for

 defendants to answer, file a motion to dismiss, or some other responsive

 pleading.

        The Marble and Brown plaintiffs shall file an amended short-form

 complaint by Monday September 9, 2019. The Marble and Brown

 plaintiffs’ short-form complaint will be based off the master long- and
Case 5:17-cv-12942-JEL-MKM ECF No. 144 filed 09/10/19   PageID.3266   Page 2 of 2




 short-form complaints in Walters v. Flint, 17-cv-10164, and Sirls v.

 Michigan, 17-cv-10342. Any additional facts and allegations unique to

 Marble and Brown must be filed as part of the short-form complaint or

 as an exhibit. If plaintiffs refer to previous complaints by incorporation,

 such references will be stricken.

       Defendants shall answer or otherwise respond by Friday October

 4, 2019. To the extent that defendants file a motion to dismiss, they

 should limit their briefing to any claims or arguments not fully addressed

 by the Court in Walters and Sirls. The timing and format of responses

 and replies will be in accordance with Local Rule 7.1.

       IT IS SO ORDERED.

 Dated: September 10, 2019                s/Judith E. Levy
      Ann Arbor, Michigan                 JUDITH E. LEVY
                                          United States District Judge




                                      2
